Citation Nr: 0914043	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual (hereinafter "the decedent") who had verified 
service in the Philippine Commonwealth Army from September 
1941 to January 1942, and from March 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A December 2006 Board decision denied service connection 
for the cause of the decedent's death, and no appeal was 
filed.

2.  The evidence associated with the claims file subsequent 
to the December 2006 Board decision was not previously 
submitted for consideration, but does not relate to an 
unestablished fact necessary to establish the claim, and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The December 2006 Board decision, which denied service 
connection for the cause of the decedent's death, is final.  
38 U.S.C.A. § 7266 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1100, 20.1104 (2008).  

2.  The evidence received subsequent to the December 2006 
Board decision is not new and material, and the claim for 
service connection for the cause of the decedent's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist appellants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the appellant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the appellant 
is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In claims to reopen, VA must both notify an appellant of the 
evidence and information that is necessary to reopen the 
claim and notify the appellant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).


To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the appellant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the appellant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if an appellant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
appellant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2007, VA sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  It stated the reasons for the previous denial of the 
claim, and explained that new evidence submitted must pertain 
to the basis for the previous denial.  The letter informed 
the appellant that VA would assist her in obtaining evidence 
necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  
She was advised that it is her responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to her claim.  
See 38 C.F.R. § 3.159(b)(1).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in her possession to the RO.  

The Board acknowledges that the content of the March 2007 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  However, the Board finds that any 
error in notice is non-prejudicial.  Although the appellant 
did not receive notice in compliance with Dingess prior to 
initial adjudication of the claim, it is clear that she was 
provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the May 2007 rating decision 
and July 2007 SOC explained the basis for the RO's action, 
and the SOC provided her with an additional 60-day period to 
submit more evidence.  Moreover, the benefit being sought is 
not being granted in this case, so the Board will not reach 
the issue of effective date discussed by the Court in 
Dingess.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. The Board finds that in the 
present case the requirements of the VCAA notice under the 
Hupp decision have been fulfilled, because the decedent did 
not have any service-connected disabilities at the time of 
his death and the appellant has been given an explanation as 
to how to substantiate a DIC claim for a condition not yet 
service connected.

Thus, it appears that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In May 2003, the appellant raised a claim of entitlement to 
service connection for the cause of the decedent's death.  
This claim was denied in an October 2004 rating decision.  
The appellant appealed, and ultimately the case was reviewed 
by this Board.  The Board issued a denial in a December 2006 
decision, and the appellant did not appeal the case to the 
Court of Appeals for Veterans Claims.  Consequently, the 
decision of the Board was final based upon the evidence then 
of record.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 
20.1104.
 
In March 2007, the appellant filed a request to reopen her 
claim for service connection for the cause of the decedent's 
death.  Her request was denied in the May 2007 rating 
decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the appellant's claim is 
whether new and material evidence has been received to reopen 
the claim.  

It appears that the RO did not address the cause of death 
claim on the merits in its May 2007 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final decision 
of the Board, in December 2006, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death, included service records consisting of 
processing affidavits, the death certificate of the decedent, 
a June 2004 letter from Dr. T.B.L. regarding his treatment of 
the decedent, a December 2003 certification letter from the 
Armed Forces of the Philippines Medical Center, two February 
2006 affidavits from the decedent's fellow service members 
regarding the decedent's illnesses during service, and a 
statement from the appellant regarding the decedent's alleged 
experiences as a prisoner of war (POW).       

The decedent's certificate of death showed he died in May 
1997, and that the primary cause of death was sepsis 
secondary to infectious diarrhea.  The affidavits from the 
decedent's fellow servicemen stated that the decedent had 
suffered from various illnesses during service, including an 
inguinal hernia, edema, and right hyphothyroden secondary to 
Grave's disease and malnutrition, and that these illnesses 
were most serious in 1946 and 1947.  Dr. TB.L.'s letter 
described his treatment of the decedent in 1959, 1960, 1961, 
and 1990 for a number of conditions, including abdominal pain 
accompanied by fever, headaches, body weakness, dizziness, 
nausea, vomiting, anxiety, constipation, diarrhea, and 
insomnia, which the decedent stated had begun in service 
while he was a POW.  The appellant's POW statement also 
asserted that he suffered from malnutrition and a hernia as a 
result of imprisonment by the Japanese forces during service.  
The certification letter from the Armed Forces of the 
Philippines Medical Center stated that the decedent was 
treated for an inguinal hernia in May and June 1991.  

Based on the above evidence, the claim was denied by the 
Board in December 2006.  Specifically, the Board determined 
that there was no certified evidence that the decedent was a 
POW, no competent evidence that the cause of death was 
related to any illnesses incurred during service, and no 
competent evidence showing any illness within a presumptive 
period after service.  The Board here incorporates by 
reference our December 2006 decision, for a thorough 
discussion of the appellant's previous claim.

Evidence added to the record since the time of the last final 
denial in December 2006 includes statements from the 
appellant asserting entitlement to VA death benefits, and 
medical records documenting the appellant's treatment for 
various medical conditions.       

The evidence added to the record since the previous December 
2006 denial does not constitute new and material evidence.  
It does not address the relationship between the decedent's 
cause of death and active service, which is an unestablished 
fact necessary to substantiate the claim.  Further, it is 
redundant, as the appellant merely reiterates her previous 
assertions of entitlement to VA death benefits.  Finally, it 
does not raise a reasonable possibility of substantiating the 
cause-of-death claim.  Thus, although the Board is 
sympathetic to the appellant's loss of her husband, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the claim cannot be reopened.  


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for cause of death is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


